Citation Nr: 0212473	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a fractured right ankle claimed as secondary to the veteran's 
service-connected right foot and ankle disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from October 1951 to November 
1953, from September 1957 to May 1964, and from January 1965 
to December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that reopened a claim of service connection 
for a fractured right ankle claimed as secondary to the 
veteran's service-connected right foot and ankle 
disabilities.  

The veteran's claim for service connection for fractured 
right ankle claimed as secondary to the veteran's service-
connected right foot and ankle disabilities was denied by the 
Board in a July 2000 decision.  The issue before the Board, 
therefore, is whether the veteran has submitted new and 
material evidence to reopen this claim.  In the appealed 
rating decision dated July 2001 the RO did determine the 
veteran had submitted new and material evidence.  It also 
denied the veteran's claim on the merits following a de novo 
review of the record.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address despite the RO's July 2001 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the issue certified by 
the RO has been rephrased as noted on the title page.

The veteran was afforded the opportunity to provide testimony 
during a video conference hearing with the undersigned Board 
member in March 2002.  When asked whether he had sought an 
expert opinion to support his claim, the veteran noted that 
he had submitted an opinion from his doctor which he believed 
did support his claim.  


FINDINGS OF FACT

1.  A July 2000 Board decision denied service connection for 
fractured right ankle claimed as secondary to the veteran's 
service-connected right foot and ankle disabilities.  

2.  Evidence received since the Board decision includes 
medical opinion evidence in favor of the veteran's claim 
which was not of record at the time of the July 2000 Board 
decision; this evidence tends to establish a material fact 
which was not already of record at the time of the 2000 Board 
decision.

3.  The evidence is in equipoise as to whether the veteran's 
fractured right ankle is proximately due to his service-
connected right foot plantar bursitis with calcific spurring 
over the calcaneus and recurrent ankle sprains.


CONCLUSIONS OF LAW

1.  A July 2000 Board decision which denied service 
connection for fractured right ankle claimed as secondary to 
the veteran's service-connected right foot and ankle 
disabilities is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2001).

2.  The additional evidence presented since July 2000 is new 
and material, and the claim for service connection for 
fractured right ankle claimed as secondary to the veteran's 
service-connected right foot and ankle disabilities has been 
reopened.  38 U.S.C.A.  §§ 5103, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001), § 3.159 (2001).

3.  The veteran's fractured right ankle is proximately due to 
or the result of the veteran's service-connected right foot 
plantar bursitis with calcific spurring over the calcaneus 
and recurrent ankle sprains.  38 U.S.C.A. § 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  As noted, however, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains several 
communications from the RO notifying the veteran of the 
evidence needed to reopen his claim as well as to complete 
his claim on the merits.  In a letter dated in April 2001, 
the RO notified the veteran that new and material evidence 
was needed to reopen his claim.  The RO also explained in an 
October 2001 letter that it was still working on the 
veteran's claim.  A supplemental statement of the case later 
that month explained why the veteran's claim, although 
reopened, remained denied.  Recent medical opinions and 
treatment records have been associated with the file.  The 
veteran was afforded a video conference hearing before the 
undersigned Board member.  Since the communications and 
actions by the VA meet the standard set forth by the VCAA, 
the Board finds that no further development is needed. 

II.  New and Material Evidence for Service Connection for a 
Right Ankle Fracture 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2001).  

In this case, a claim for service connection for right ankle 
fracture secondary to service-connected right foot and ankle 
disabilities was denied by the Board in a July 2000 decision.  
That decision was based on a finding that no competent 
evidence showed that the right ankle fracture was caused by 
service-connected right foot plantar bursitis with calcific 
spurring over the calcaneus and recurrent ankle sprains.  The 
evidence considered at that time included the veteran's 
service medical records, private and VA records, which showed 
that the veteran had service-connected right foot bursitis 
with spurring and recurrent sprain rated as 10 percent 
disabling.  There was no opinion that the veteran's fracture 
was actually caused by the service-connected bursitis.  
Therefore, that decision is final and is not subject to 
revisions upon the same factual basis.  See 38 U.S.C.A. § 
7104; see also 38 C.F.R. § 20.1100.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In July 
2000, following the BVA denial, the veteran sought to reopen 
his claim for service connection for a right ankle fracture 
with a statement from his treating doctor.  When a claim to 
reopen is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The new evidence submitted by the veteran was an opinion by 
Jeffrey M. Farber, M. D.  Dr. Farber had previously indicated 
he performed open reduction and internal fixation of the 
veteran's bimalleolar fracture of the right ankle in October 
1997.  Dr. Farber noted that the veteran had had arthritis 
and calcification in the area prior to the fracture.  He also 
now indicated that he suspected that the pre-existing injury 
probably made it more likely than not that the veteran 
sustained the fracture.  

Prior to the submission of the July 2000 statement by Dr. 
Farber, there was no competent medical evidence relating the 
veteran's fracture of the right ankle to a service-connected 
disability.  Accordingly, this record, submitted after the 
final Board decision, is probative of the central issue of 
whether the veteran has a right ankle fracture related to a 
service-connected disability.  See 38 C.F.R. § 3.156.  This 
evidence is new and material, and the claim is reopened.  

III.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including osteoarthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

The record does not show (nor does the veteran assert) that 
his right ankle fracture was present in service, or for many 
years after service.  There was no chronic condition as such 
in service or during a presumptive period, nor was there 
continuity of symptomatology for such a condition since 
service.  Thus, service connection for right ankle fracture 
based on direct service connection is not warranted.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran seeks service connection on a theory of secondary 
service connection by aggravation.  See 38 C.F.R. § 3.310, 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is presently in effect for right foot plantar bursitis with 
calcific spurring over the calcaneus and recurrent ankle 
sprains.  The Board finds that the evidence is evenly 
balanced for and against the claim that the veteran's right 
ankle fracture is related to that disability.  Dr. Farber's 
new opinion combines with the previous evidence of record to 
suggest that the service-connected bursitis of the right 
ankle and foot were at least as likely as not a proximate 
cause of the right ankle fracture.  

Dr. Farber had previously treated the veteran's fractured 
right ankle in October and November 1997.  In March 1999, Dr. 
Farber wrote a letter on the veteran's behalf indicating that 
the veteran's fracture probably made the arthritis of the 
ankle worse.  The letter in July 2000 indicated that the 
doctor again examined the veteran and reviewed X-rays.  The 
doctor's diagnosis at that time included status post open 
reduction internal fixation of bimalleolar fracture of the 
right ankle.  Some arthritis with the Achilles tendon 
calcification was noted.  The doctor suspected that the pre-
existing injury, the one incurred in service many years 
earlier, probably made it more likely than not that the 
veteran sustained the fracture in 1997. 

Conversely, a VA doctor, examined the veteran for a variety 
of orthopedic problems in May 2001 and found that it was not 
as likely as not that the veteran's fracture was related to 
service-connected injury.  That examiner diagnosed history of 
open reduction, internal fixation of the right ankle in 
October 1997, bilateral calcaneal spurs and calcifications of 
the right Achilles at the attachment to the calcaneus.  The 
examiner noted that the veteran had reported to him that he 
slipped on the ice during a winter storm, and that that was 
when he broke his right ankle.  The doctor opined that this 
was not likely related to the service-connected injury.  

Overall, both the report of Dr. Farber as well as the report 
of the VA doctor are well supported internally.  The Board 
finds the report of Dr. Farber to be more significant in this 
case because it was based on a history of treatment over a 
number of years and based on his personal treatment of the 
fracture.  Ultimately, it is for these reasons accorded 
greater probative weight.  

The Board notes that Dr. Farber's opinion supports the 
veteran's claim, and actually indicates that there is a 
causal relationship between the veteran's service-connected 
right ankle and foot disorder and his right ankle fracture.  
The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  It is noted that the VA doctor merely 
stated he believed the veteran slipped on the ice, yet the 
record did also contain evidence of intercurrent sprain.  The 
Board concludes that there are persuasive reasons to find Dr. 
Farber's opinion highly probative and credible, and thus of 
greater probative weight.  Thus, Dr. Farber's opinion is, for 
the reasons stated, adopted by the Board.

Overall, the Board concludes that the evidence is evenly 
balanced for and against the claim of service connection for 
a right ankle fracture as secondary to service-connected 
right ankle and foot disability.  Therefore, his claim for 
that benefit is granted.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a fractured right ankle is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

